DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action was written in response to the Applicants Remarks filed 9/15/21.  Claims 1-3, 5, 6, and 8 are rejected.  Claim 4 has been cancelled.  Claim 7 was previously cancelled.  Claims 9-21 are withdrawn.
Withdrawn Rejections
 The 103 rejections of claims 1, 3, 6, and 8 has been withdrawn due to the amendment to claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 5, 6, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu (US 5,738,887), Guerrero et al. (US 5,711,985), Baten et al. (WO 2005/096847), Fuji et al. (JP 200454528) Machine Translation Sept 2004 and Yadehra et al. (WO 02/01963).
Regarding Claim 1:  Wu discloses a process for preparing a juice or protein emulsion by hydrolyzing vegetable [abstract].  Wu discloses celery (Apium graveolens) and using a protease to hydrolyze the vegetable material [col. 5, lines 26-35; claims 1 and 2].
Wu does not disclose further fermenting the hydrolyzed celery with Lactobacillus.
Wu does not disclose that the proteolytic enzymes used have both endopeptidase and exopeptidase activity.
Baten discloses hydrolyzing a vegetable protein and then subjecting it to fermentation with Lactobacillus sp. and specifically discloses L. casei [claims 2, 6].

Fuji discloses fermenting vegetable juice (including celery juice) with Lactobacillus sp. including L. casei at 37°C [0018].
Vadehra discloses a method of making flavor enhancer and utilizing a proteolytic enzyme having both endopeptidase and exopeptidase activity [pg. 6, lines l6-25].
At the time of the invention it would have been obvious to one of ordinary skill in the art having the teachings of Wu and Guerrero before him or her that the process of Wu would have had a salt enhancing effect since Guerrero discloses that hydrolyzed proteins can be used as a salt enhancing compositions.
Further, it would have been obvious to one of ordinary skill in the art to modify the process of Wu to include fermenting the hydrolyzed celery with Lactobacillus as in Baten in order to reduce the pH of the mixture and to attain the beneficial nutritional properties derived from probiotics such as improvement in the condition of the gastrointestinal tract in addition to providing a salt enhancing effect.
Further, Baten acknowledges that some bitterness can be formed while hydrolyzing vegetable materials with protease and that fermentation can help remove that bitterness [Baten abstract; pg. 5, lines 15-20; col. 7, lines 9-26].  Since Wu discloses applying protease to vegetable material namely celery, and since Baten discloses that bitterness can form, it would have been obvious to apply a fermentation step in order to reduce bitterness that can form.
Further it would have been obvious to treat the plant material of modified Wu at 37°C as in Fuji in order to perform the fermentation at a temperature optimal for the growth of the fermenting bacteria.

Regarding Claim 2: Wu discloses a method of processing vegetable substrates with proteases and carbohydrases as discussed above in claim 1.
Wu does not disclose that the salt enhancing ingredient is inactivated by heating.
Vadehra discloses a method of making a flavor enhancer by hydrolyzing vegetable protein material with proteolytic enzymes. Vadehra discloses inactivating the vegetable protein material by subjecting it to heat to inactivate the enzyme [pg. 4, lines 20-25],
At the time of the invention it would have been obvious to one of ordinary skill in the art having the teachings of Wu, Guerrero, and Vadehra to further modify Wu and to inactivate the enzymes with heat as in Vadehra in order to achieve the desired degree of hydrolysis and avoiding over hydrolyzing the vegetable material.
Regarding Claim 3:  Wu discloses proteases (proteinase) [abstract].
Regarding Claim 5: Wu discloses a method of processing vegetable substrates with proteases and carbohydrases as discussed above in claim 1.
Wu discloses that the hydrolysis is performed at 20°C to 70°C [col. 3, lines 15-17],
Wu does not disclose that the one or more proteolytic enzymes is from Aspergillus oryzae and wherein the hydrolysis is performed at 40°C to 60°C.
Vadehra discloses a method of making flavor enhancer and performing hydrolysis at 50°C to 60°C [pg. 6, lines 7-12] and the enzyme derived from Aspergillus oryzae [pg. 8, lines 28-29],
At the time of the invention it would have been obvious to one of ordinary skill in the art having the teachings of Wu, Guerrero, and Vadehra to further modify Wu and to utilize enzymes Aspergillus oryzae as in Vadehra in order to achieve a broad range of proteolytic activity during the hydrolysis of the vegetable material.
Regarding Claim 6:  Wu discloses processing celery as a raw material with proteases and with carbohydrase enzymes such as amylases [col. 5, lines 45-50].
Response to Arguments
The 103 rejections of claims 1, 3, 6, and 8 has been withdrawn due to the amendment to claim 1.
On page 5, the Applicants assert that no prima facie case of obviousness exists.  The Applicants assert that Baten is directed to an ACE inhibitor. The Applicants also assert that the bittering in Baten is directed to casein and not vegetable protein.
The Examiner disagrees because both references are directed towards the formation of food products by treating vegetable proteins with enzymes.  Baten takes the method of Wu one step forward in indicting that there can be bitterness formed during protein hydrolysis and that fermentation with Lactobacillus helps reduce this found bitterness.
Regarding the Applicants assertion that the bitterness in Baten is only related to casein, the Examiner disagrees but does acknowledge that the cited portion col. 5 lines 15-20 of Baten does discuss bitterness formation in casein. However, Baten is overall directed to bitterness formation in protein in general as described in the Baten abstract and throughout its disclosure. Baten teaches that the bitterness formation in hydrolyzing proteins with proteases occurs and that this can be reduced by fermentation by microorganisms.
The Examiner maintains that since Wu discloses applying protease to vegetable material namely celery, and since Baten discloses that bitterness can form, it would have been obvious to apply a fermentation step in order to reduce bitterness that can form.  Further, although Wu does not disclose bitterness, there is always room for improvement and Baten addresses this.
On page 6, the Applicants assert that one would not have been led to modify Wu to include fermentation.  The Applicants assert that the fermentation step would change the character of the juice of Wu since fermented juice is “vastly” different from juice and would have produced an alcoholic taste.
The Examiner maintains the combination.  Although Wu discloses that the unique flavor of the raw material is maximum, the Examiner maintains that the loss of flavor in Wu is directed towards losses that happen due to pasteurization and not to other processes.  Wu does not teach fermentation as contributing to undesirable flavor loss or undesirable flavor formation.  Further, although substrates undergo fermentation this does not mean that you can no longer tell what they unfermented flavor was.  Fermentation especially when using Lactobacillus produces lactic acid which gives a tanginess to the substrate but this does not change the material underlying flavor.  Further by stating “raw”, Wu is referring to the fact that pasteurizing which required elevated temperature for a period of time can result in a cooked flavor so by not pasteurizing the substrate the “raw” flavor is maintained instead of taking on a cooked flavor.
For the reasons above the rejections under Wu have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793